DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been carefully considered but are moot due to a new grounds of rejection.
In view of the appeal brief filed on 06/16/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bethel et. al. (U.S. 20120186561) in view of Bettini Rabello et. al. (U.S. 20170167430).
In re claim 1, Bethel teaches a cylinder for an internal combustion engine, comprising 
a bore surface (113; fig. 3), a first port means (128) opening through the cylinder for transporting air into the cylinder ([0030]), 
a second port means (125) opening through the cylinder at a location longitudinally separated from the first port means for transporting exhaust gas out of the cylinder, 
a first bore surface zone extending between and including the first port means and the second port means (portion between 132 and 135 as shown in fig. 3, and below in fig. 1, annotated fig. 3 of Bethel), 
a second bore surface zone in the vicinity of a first end of the cylinder (bottom reversal zone 135), and 
a third bore surface zone between an outer edge of the first port means and the second bore surface zone (zone between the bottom reversal zone and the ports 125, 128), in which the first bore surface zone comprises a first surface finish (pluralities of separate recesses 315; fig. 8; [0042]), the second bore surface zone comprises a second surface finish (rows 317 of slots), and the third surface zone (zone between 

    PNG
    media_image1.png
    903
    885
    media_image1.png
    Greyscale

Fig. 1	Annotated Fig. 3 of Bethel

However, Bethel fails to disclose
the first bore surface zone comprises a first surface finish, 
the second bore surface zone comprises a second surface finish, and 
the third surface zone comprises a third surface finish.
Bettini Rabello teaches 
a first bore surface zone (fig. 2; Z1; [0029]) having a first surface finish (specific values of roughness for each of the portions Z1, Z2, Z3; [0029]; note: the portions Z1, Z2, Z3 have different surface finishes each having a different surface roughness), 
a second bore surface zone (Z2) having a second surface finish (see above), and 
a third surface zone (Z3) having a third surface finish (see above).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Bethel, to incorporate different bore surface zones, each having a different (and specific) surface roughness, as clearly suggested and taught by Bettini Rabello, in order to reduce wear through scruffing and through friction ([0029]).
Regarding claim 2, Bethel teaches an opposed-piston engine cylinder (fig. 8; [0042]) comprising a bore surface for guiding movement of two opposed pistons ([0042]), 
a first zone of the bore surface which extends between and includes an intake port and an exhaust port ([0042]), 
a second zone of the bore surface in the vicinity of a first cylinder end (bottom reversal zone), and 
a third zone of the bore surface between an outer edge of the intake port and the second zone of the bore surface (zone between the bottom reversal zone and the ports 114, 116).
However, Bethel fails to disclose
a first bore surface finish in a first zone
a second bore surface finish in a second zone, and
a third bore surface finish in a third zone.
Bettini Rabello teaches 
a first bore surface zone (fig. 2; Z1; [0029]) having a first surface finish (specific values of roughness for each of the portions Z1, Z2, Z3; [0029]; note: the portions Z1, Z2, Z3 have different surface finishes each having a different surface roughness), 
a second bore surface zone (Z2) having a second surface finish (see above), and 
a third surface zone (Z3) having a third surface finish (see above).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Bethel, to incorporate different bore surface zones, each having a different (and specific) surface roughness, as clearly suggested and taught by Bettini Rabello, in order to reduce wear through scruffing and through friction ([0029]).
Regarding claim 3, Bethel and Bettini Rabello teach an opposed-piston engine/cylinder, as explained in the rejection of claims 1, 2 above, and Bethel further teaches
a first outer zone (fig. 8; between 125 and 130)
a second outer zone (fig. 8; between 128 and 130, on opposite end; note part 130 is not numbered on opposite end but is shown)
Bethel as modified above, and as explained in the rejection of claims 1, 2 above, has
a first bore surface zone (fig. 2; Z1; [0029]) having a first surface finish (specific values of roughness for each of the portions Z1, Z2, Z3; [0029]; note: the portions Z1, Z2, Z3 have different surface finishes each having a different surface roughness), 
a second bore surface zone (Z2) having a second surface finish (see above), and 
a third surface zone (Z3) having a third surface finish (see above).
However,  Bethel as modified by Bettini Rabello above fails to explicitly teach
a third bore surface finish in a second outer zone, the first bore surface finish being of a higher roughness than both the second bore finish and the third bore finish.
However, it is within the level of skill, and would also have been obvious to one having ordinary skill in the art, before the time of filing to select an appropriate level of surface roughness to have a third bore surface finish in a second outer zone and have the first bore surface finish being of a higher roughness than both the second bore finish and the third bore finish, in order to retain an appropriate amount of oil at the interface between the piston and the cylinder bore surface, and, since it has been held that rearranging parts (or in this case, features of parts such as surface finish) of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 4, Bethel and Bettini Rabello teach the opposed-piston engine of claim 3, however, Bethel as modified by Bettini Rabello fails to teach that the second bore finish and the third bore finish each being of a substantially equal roughness.
However, it is within the level of skill, and would also have been obvious to one having ordinary skill in the art, before the time of filing to select an appropriate level of surface roughness to have the second bore finish and the third bore finish each being of a substantially equal roughness, in order to retain an appropriate amount of oil at the interface between the piston and the cylinder bore surface, and, since it has been held that rearranging parts (or in this case, features of parts such as surface finish) of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 5, Bethel and Bettini Rabello teach the opposed-piston engine of claim 3, and Bethel further teaches the ported cylinder further including the exhaust port being situated 
Regarding claim 6, Bethel and Bettini Rabello teach the opposed-piston engine of claim 5, and Bethel further teaches the ported cylinder further including the intake port being situated adjacent a second end of the inner zone (as shown in fig. 8; [0042]), and the bore surface further including an intake zone between the intake port and the second outer zone.

Regarding claim 7, Bethel teaches a liner (a cylinder can be cast in a monolithic cylinder block or can be constituted of a liner; [0046]) for a cylinder of an opposed-piston engine, comprising:
a piston-guiding bore surface (113; fig.3) extending along a longitudinal axis of the cylinder;  
an intake port region (region around 128) and an exhaust port region (region around 125), each comprising a respective circumferentially-extending portion of the bore surface, the exhaust port region and intake port region being disposed in spaced-apart, coaxial alignment along the longitudinal axis (as shown in fig. 3); 
an inner bore surface zone (middle portion 133; [0031]) including a longitudinally central portion of the bore surface which extends from the exhaust port region to the intake port region (as shown in fig. 8; [0042]); 
one or more injection ports (opposed drillings 118; fig. 3; [0030]) opening through the bore surface in the inner bore surface zone; and 
at least one outer bore surface zone (135) near an end of the cylinder.
However, Bethel fails to teach 
wherein the inner bore surface zone has a different surface finish than the outer bore surface zone.
Bettini Rabello teaches 
inner bore surface zone (fig. 2; Z1; [0029]) having a first surface finish (specific values of roughness for each of the portions Z1, Z2, Z3; [0029]; note: the portions Z1, Z2, Z3 have different surface finishes each having a different surface roughness) different than another bore surface zone (Z2).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Bethel, to incorporate different bore surface zones, each having a different (and specific) surface roughness, as clearly suggested and taught by Bettini Rabello, in order to reduce wear through scruffing and through friction ([0029]).

Regarding claim 13, Bethel teaches a method for manufacturing a cylinder for an opposed-piston engine, comprising: 
providing a cylinder with a bore (113; fig.3); 
designating a first bore surface zone (middle portion 133; [0031])  on a bore surface, the first bore surface zone including first (region around 128) and second (region around 125) circumferential port regions concentrically aligned at spaced-apart locations on a longitudinal axis of the cylinder (as shown in fig. 3);
designating respective second bore surface zones near opposite ends of the cylinder (135);
designating respective third bore surface zones (zone between the bottom reversal zone and the ports 125, 128), each located between a respective port region and a respective second bore surface zone; and,
However, Bethel fails to explicitly teach
finishing the bore surface in the designated first bore surface zone to a first surface roughness;
finishing the bore surface in the designated second bore surface zones to a second surface roughness; and,
finishing the bore surface in the designated third bore surface zones to a third surface roughness;
wherein, the first surface roughness is greater than the second surface roughness. 
Bettini Rabello teaches 
a first bore surface zone (fig. 2; Z1; [0029]) having a first surface finish (specific values of roughness for each of the portions Z1, Z2, Z3; [0029]; note: the portions Z1, Z2, Z3 have different surface finishes each having a different surface roughness), 
a second bore surface zone (Z2) having a second surface finish (see above), and 
a third surface zone (Z3) having a third surface finish (see above).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Bethel, to incorporate different bore surface zones, each having a different (and specific) surface roughness, as clearly suggested and taught by Bettini Rabello, in order to reduce wear through scruffing and through friction ([0029]).
Further, one having ordinary skill in the art would appreciate and recognize, that if there are three different high friction areas (having a different surface roughness (Ra)), that one of these areas would have a greater surface area than another, and would be able to choose which area would have an appropriate level of surface roughness, such that an appropriate amount of oil might be retained upon that surface.
Regarding claim 14, Bethel and Bettini Rabello teach the method of claim 13, and Bethel further teaches wherein finishing the bore surface includes patterning areas of the cylinder bore surface with oil retaining slots (slots 215; fig. 5a; [0036]).
Regarding claim 15, Bethel and Bettini Rabello teach the method of either claim 13 or 14, and Bettini Rabello further teaches wherein finishing the bore surface comprises honing the bore to create a surface finish on the bore surface ([0022]) prior to putting the cylinder in service in an engine (inherent), in which the surface finish is defined by at least one of a surface roughness ([0023]), a surface waviness, and an oil retention area per unit area.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bethel et. al. (U.S. 20120186561) in view of Bettini Rabello et. al. (U.S. 20170167430) and in further view of  Hofbauer (U.S. 20100326394).
Regarding claim 8, Bethel teaches an assembly for an opposed-piston engine, comprising: 
a pair of pistons (opposed piston; [0030]), each piston (200; fig. 4a-4d) comprising a crown portion (207); 
a skirt portion (204) with a first end where the skirt portion and crown portion join and a second end longitudinally separated from the first end, the second end being an open end of the piston (as shown in fig. 4a-4d); 
at least one compression ring (206) in the crown portion; and, 
at least one oil control ring (130); and 
a cylinder, the cylinder comprising a bore surface (113; fig. 3) for guiding the pair of pistons in opposing directions; 
an intake port (128) and an exhaust port (125), each port comprising a generally circumferential array of port openings through the bore surface, the intake port and exhaust port separated longitudinally along a cylinder axis (as shown in fig. 3); and, 
a pair of injection ports (opposed drillings 118; fig. 3; [0030]) opening through the bore surface in an intermediate portion of the cylinder between the intake and exhaust ports; and 
wherein the bore surface of the cylinder includes at least two zones separated longitudinally along the cylinder axis (portion between 132 and 135 as shown in fig. 3; bottom reversal zone 135; and zone between the bottom reversal zone and the ports 125, 128), each zone comprising a generally circumferential bore surface area contacted solely by a piston compression ring (as shown in fig. 3, fig. 8) or a piston oil control ring during operation of the engine.
However, Bethel fails to teach 
each zone being finished to a different oil retention capacity than the other zone;
that oil control ring (130) is in the skirt portion near the open end.
Bettini Rabello teaches 
a first bore surface zone (fig. 2; Z1; [0029]) having a first surface finish (specific values of roughness for each of the portions Z1, Z2, Z3; [0029]; note: the portions Z1, Z2, Z3 have different surface finishes each having a different surface roughness), and
a second bore surface zone (Z2) having a second surface finish (see above).
Hofbauer teaches 
an analogous oil control ring in an analogous piston skirt portion near an analogous open end (abstract).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Bethel, to incorporate different bore surface zones, each having a different (and specific) surface roughness, as clearly suggested and taught by Bettini Rabello, in order to reduce wear through scruffing and through friction ([0029]).
Thus it would also have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Bethel, to incorporate having an oil control ring in the piston skirt portion near the open end, as clearly suggested and taught by Hofbauer, in order to collect/gather oil from the cylinder, as is widely known in the art.
Regarding claim 9, Bethel, Bettini Rabello and Hofbauer teach the assembly of claim 8, and Bethel further teaches a first zone of the at least two zones being contacted only by the compression rings of the pair of pistons and comprising a first surface finish with a first oil retention capacity.
Bethel as modified by Bettini Rabello (as explained above) further teaches a second zone of the at least two zones being contacted only by the at least one oil ring of a first piston of the pair 
However, Bethel, Bettini Rabello and Hofbauer fail to explicitly teach
wherein the first oil retention capacity is greater than the second oil retention capacity.
However, one having ordinary skill in the art would appreciate and recognize, that if there are different areas (having a different surface roughness (Ra)), that one of these areas would have a greater surface roughness than another, and would be able to choose which area would have an appropriate level of surface roughness, such that an appropriate amount of oil might be retained upon that surface.
Regarding claim 10, Bethel, Bettini Rabello and Hofbauer teach the assembly of claim 8, and Bethel further teaches a first zone of the at least two zones being contacted only by the compression rings of the pair of pistons and comprising a first surface finish with a first surface roughness, and Bethel as modified by Bettini Rabello further teaches a second zone having a second surface finish having a second surface roughness, wherein the first surface roughness is greater than the second surface roughness as discussed in claim 8 above.
Hofbauer further teaches a second zone (area around 149, as shown in fig. 1b) of the at least two zones being contacted only by the one or more oil rings of a first piston of the pair of pistons.
Regarding claim 11, Bethel, Bettini Rabello and Hofbauer teach the assembly of either of claims 9 and 10, and Bethel further teaches the bore surface of the cylinder further including a third zone comprising a generally circumferential bore surface area contacted by a compression ring (as shown in fig. 3, fig. 8), and Bethel as modified by Bettini Rabello further teaches the third 
Hofbauer further teaches a compression ring and an oil control ring in overlapping movements during operation of the engine (fig. 1a-1b).
Regarding claim 12, Bethel, Bettini Rabello and Hofbauer teach the assembly of either of claims 9 and 10, and Bethel further teaches the cylinder further including the exhaust port being situated adjacent an outer end of the first zone, and the bore surface further including an exhaust zone between the exhaust port and the second zone (as shown in fig. 3, fig. 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747